COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     RICKY NATHANIEL WASHINGTON,                           §                  No. 08-20-00150-CR

                                        Appellant,         §                     Appeal from the

     v.                                                    §                    27th District Court

     THE STATE OF TEXAS,                                   §                 of Bell County, Texas1

                                        Appellee.          §                       (TC# 76481)


                                         MEMORANDUM OPINION

           Appellant Ricky Nathaniel Washington has filed a motion to voluntarily dismiss this

appeal. See TEX.R.APP.P. 42.2(a) (governing voluntary dismissals in criminal cases). The motion

is granted. This appeal is dismissed.


                                                       JEFF ALLEY, Chief Justice

September 30, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.